Filed 2/17/22 P. v. Slaughter CA1/5

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         FIRST APPELLATE DISTRICT

                                    DIVISION FIVE

 THE PEOPLE,
            Plaintiff and Respondent,

 v.                                                               A162517

 KEITH BRAZEL SLAUGHTER,
                                                                  (Contra Costa County
            Defendant and Appellant.
                                                                  Super. Ct. No. 5-191966-1)


      Keith Brazel Slaughter pled no contest to first degree
residential robbery (Pen. Code, §§ 211, 212.5, subd. (a)) with a
firearm enhancement (Pen. Code, § 12022.53, subd. (b)).1 On
appeal, the parties agree that subsequent amendments to section
1170 render Slaughter eligible for a reduced sentence. We agree
and therefore remand the case to give him a chance to seek the
benefit of the new law in the trial court.

                                      BACKGROUND
      The People prosecuted Slaughter in connection with an
armed robbery involving seven victims at their home. He was 18
years old at the time of the offense. As part of his plea
agreement, Slaughter agreed to be sentenced to 14 years in state



        1   Undesignated statutory references are to the Penal Code.
                                                1
prison in exchange for the dismissal of multiple other charges
against him. The trial court accepted his plea and admission.

       Consistent with the negotiated disposition, the court
sentenced Slaughter to 14 years, consisting of the midterm of four
years for robbery and 10 years for the enhancement. (See § 213,
subd. (a)(1)(B) [providing for a prison term of three, four, or six
years for first degree robbery]; § 12022.53, subd. (b) [providing for
a consecutive term of imprisonment of 10 years for personal use
of a firearm].)

                           DISCUSSION

      We conclude that Slaughter must be allowed an
opportunity to seek the benefit of the amendments to section
1170.

       As an initial matter, Slaughter correctly asserts that his
plea agreement does not preclude him from raising this issue on
appeal. (See People v. Stamps (2020) 9 Cal.5th 685, 698 (Stamps)
[defendant appealing after plea may assert change in law
affecting sentence without obtaining certificate of probable
cause]; § 1016.8, subd. (b) [“A provision of a plea bargain that
requires a defendant to generally waive future benefits of
legislative enactments, initiatives, appellate decisions, or other
changes in the law that may retroactively apply after the date of
the plea is void as against public policy.”].)
       Effective January 1, 2022, section 1170, subdivision (b)(6)
now imposes a presumption that when the law specifies three
possible terms, the court shall impose the lower term where, as
relevant here, the defendant was a youth or experienced
psychological, physical, or childhood trauma and those factors
contributed to the commission of the offense. (See § 1170, subd.
(b)(6)(A)-(B); Sen. Bill No. 567 (2021-2022 Reg. Sess.), Stats.
2021, ch. 731 §§ 1.3, 3(c); see also § 1016.7, subd. (b) [defining
“youth” to mean a person under 26 years of age at the time of the
offense].) This presumption in favor of the lower term can only be
                                 2
overcome if “the court finds that the aggravating circumstances
outweigh the mitigating circumstances [such] that imposition of
the lower term would be contrary to the interests of justice.” (§
1170, subd. (b)(6).)

       As the People recognize, section 1170, subdivision (b)(6),
applies to Slaughter because he was 18 years old at the time of
his offense and, according to the probation officer’s report, he may
have experienced psychological, physical, or childhood trauma.
Thus, under section 1170, subdivision (b)(6), Slaughter could
receive a one year reduction in his sentence if the trial court were
to impose the presumptive lower term sentence of three years
rather than the midterm of four years. (See § 213, subd.
(a)(1)(B).)

      We accept the People’s concession that the amendments to
section 1170 apply retroactively here because the judgment was
not yet final when the amendments went into effect and there is
no indication that the Legislature intended the amendments to
apply prospectively only. (See In re Estrada (1965) 63 Cal.2d
740, 745-746 [when the Legislature lessens the penalty for a
crime, an inference arises that it intended the lighter penalty to
apply provided the judgment is not final]; People v. Frahs (2020)
9 Cal.5th 618, 628-629 [Estrada’s retroactivity rule applies to
statutes that make a reduced punishment possible].)

      Accordingly, remand is appropriate so that Slaughter may
pursue a reduction in his sentence. (See Stamps, supra, 9
Cal.5th at pp. 705-709.)

                           DISPOSITION
     The judgment is reversed, and the case remanded to allow
Slaughter an opportunity to seek the benefit of the January 1,
2022 amendments to section 1170, subdivision (b).




                                 3
                                   _______________________
                                   BURNS, J.



We concur:




____________________________
SIMONS, ACTING P.J.




____________________________
NEEDHAM, J.




A162517




                               4